PER CURIAM.
We affirm the summary judgment entered in favor of appellee, a defendant in this mortgage foreclosure suit who, as cross-claimant, filed its claim against other appellees to foreclose a mechanic’s lien. We agree that section 713.22(1), Florida Statutes (1987), did not preclude the cross-claim. That section provides that a mechanic’s lien does not continue for more than one year after the claim of lien has been recorded “unless within that time an action to enforce the lien is commenced in a court of .competent jurisdiction.” While the foreclosure action in the cross-claim was filed more than one year after the claim of lien was recorded, appellee was shown to have filed in a court of competent jurisdiction a prior action to foreclose that lien before the expiration of that one year period. It may be assumed that the two actions will be consolidated.
SCHEB, A.C.J., and DANAHY and LEHAN, JJ., concur.